DENMARK STATE BANK

EXECUTIVE OFFICER INCENTIVE PLAN

Effective January 1, 2012

1. Purpose.

The purpose of this Executive Officer Incentive Plan (the "Plan") is to
strengthen Denmark State Bank's (the "Company") ongoing performance by providing
a means by which to attract, motivate, reward, and retain executive employees
(collectively, the "Participants" or in the singular, the "Participant") through
fair and competitive performance-related incentives, both annual and strategic,
that comply with regulatory requirements and are aligned with the Company's
strategic plan.



Under the Plan, the Company may award the Participants yearly incentive
compensation (the "Incentive Compensation") based on the Company's performance
and upon a pre-determined percent of the Participant's Base Salary. The Plan
supplements, and is in addition to, any annual incentive awards that may be in
place and awarded.



Upon certain "Trigger Events" defined below, the Participant will have the right
to receive payment for the value of his or her vested Aggregate Incentive
Compensation.

2. Definitions.

The following defined terms used in the Plan shall have the meanings set forth
below:





"Account" means a bookkeeping account being administered for the benefit of the
Participant under Section 6.1, below. "Aggregate Incentive Compensation" means
the total amount of Incentive Compensation the Company awards the Participant in
all Plan Periods. "Base Salary" means the Participant's base salary, excluding
any and all other compensation such as allowances or any other non-annual
payment or incentive bonus of either cash, deferred cash payments, or payments
into or for any deferred compensation plan, including Code section 401(k) plans,
and premium payments for life insurance under the terms of any other deferred
compensation or benefit agreement. "Beneficiary" or "Beneficiaries" shall have
the meaning set forth in Section 9 of this Agreement. "Board of Directors" or
"Board" means the Board of Directors of the Company. For purposes of this
Agreement, "Cause" shall mean only the following:

(a) A conviction in a court of law of any felony; or

(b) Commission of any act of dishonesty involving the Participant; or

(c) Any act or conduct having a material adverse affect on the Company, its
executives, shareholders, customers, and/or business; or

(d) Unauthorized use or disclosure of any of the Company's confidential or
proprietary information; or

(e) Scandalous or immoral behavior; or

(f) Failure or refusal to adequately perform the duties of his or her position
as the Board of Directors of the Company may from time to time reasonably
direct; or

(g) A material breach of duty under this Agreement or any employment agreement
the Participant and the Company enter into.

"Code" means the Internal Revenue Code of 1986, as amended. "Company" means
Denmark State Bank. "Compensation Committee" means a sub-committee of Denmark
Bancshares, Inc., the parent corporation of the Company, which controls the
award of Incentive Compensation under this Plan or a similar sub-committee with
similar powers as formed by the Board. "Change in Control" means and is limited
to any of the following:

(a) A change in the ownership of the Company shall occur on the date that any
one person or Group (as defined below) acquires seventy-five percent (75%) of
the total fair market value or total voting power of the Company's stock ("Stock
Sale"). However, if any one person or Group is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the
Company's stock, the acquisition of additional stock by the same person or Group
is not considered to cause a Change of Control.

(b) A change in the ownership of a substantial portion of the Company's assets
shall occur on the date that any one person or Group acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
Gross Fair Market Value equal to more than eighty percent (80%) of the total
Gross Fair Market Value of all the assets of the Company immediately prior to
such acquisition or acquisitions, other than an Excluded Transaction (as defined
below) ("Asset Sale").

(c) For purposes of this Section 2.10, "Group" means owners of an entity that
enters into a merger, consolidation, purchase, or acquisition of stock or
similar business transaction with the Company. Persons will not be considered to
be acting as a Group solely because they purchase or own stock of the same
corporation at the same time or as a result of the same public offering.

(d) For purposes of this Section 2.10, "Gross Fair Market Value" means the value
of the assets of the Company or the value of the assets being disposed of, as
applicable, determined without regard to any liabilities associated with such
assets.

(e) For purposes of this Section 2.10, "Excluded Transaction" means any
transaction in which assets are transferred to: (i) a shareholder of the Company
(determined immediately before the asset transfer) in exchange for or with
respect to its stock; (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company
(determined after the asset transfer); (iii) a person, or more than one person
acting as a Group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all the outstanding stock of the
Company (determined after the asset transfer); or (iv) an entity at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (iii) (determined after the asset
transfer).

(f) The term "Change of Control" as defined above shall be amended to remain
consistent with any subsequent guidance, rules, or regulations promulgated by
the Internal Revenue Service in construing the rules and regulations applicable
to Section 409(A) of the Internal Revenue Code. In making any determination
under this Plan on whether a "Change of Control" has occurred, the Company shall
have the right to rely upon an opinion from a recognized certified public
accounting firm or outside legal counsel in determining whether a Change of
Control has occurred under the rules and regulations then adopted by the
Internal Revenue Service.

"Employee" means any person who is currently employed by the Company. "Grant
Date" means the date the Company awards Incentive Compensation to a Participant.
"Incentive Compensation" means the amount of compensation the Company awards the
Participant in any one (1) Plan Period. "Incentive Levels" or "Incentive Level"
shall have the meaning set forth in the definition of "Pre-Tax Net Income
Matrix." "Interest Rate" means the interest rate the Company uses to calculate
the accrued interest on the Participant's vested Aggregate Incentive
Compensation.

 

"Participant" means an Employee of the Company chosen and approved by the Board
to participate in the Plan. Such Employees must be considered members of a
select group of highly compensated or management employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (ERISA) and Executive Officers within the meaning of
Regulation O of 12 CFR 215. "Participation Agreement" shall mean any Executive
Officer Incentive Plan Participation Agreement between the Company and the
Participant which shall set forth the terms and conditions approved by the
Board. "Payout Percentages" or "Payout Percent" shall have the meaning set forth
in the definition of "Pre-Tax Net Income Matrix." "Payout Requirements" shall
have the meaning set forth in Section 6.5 of this Plan. "Peer Group" means a
group of banks similar to the Company with regard to geography, asset size, and
number of branches that the Compensation Committee chooses each calendar year.
"Plan Administrator" means the chairman of the Compensation Committee. "Plan
Period" means the period beginning on January 1 and ending on December 31 of
each calendar year for which the Plan is in effect. "Pre-Tax Net Income Matrix"
or "Matrix" means the matrix that the Company shall provide to the Participant
for each Plan Period and use to calculate the Participant's Incentive
Compensation. The Matrix shall include four (4) incentive levels of payout based
upon the Peer Group's three (3)-year average pre-tax net income, the Company's
Plan Period budgeted pre-tax income, a discretionary amount which exceeds the
Company's budgeted pre-tax income, and the upper quartile of the Peer Group's
pre-tax income (collectively, the "Incentive Levels" or in the singular, an
"Incentive Level"). The Matrix shall also include payout percentages for each of
the Incentive Levels (collectively, the "Payout Percentages" or in the singular,
a "Payout Percent"). "Regulatory Enforcement Threshold" means zero regulatory
enforcement actions, either formal or informal. "Retire" or "Retirement" means
the point in time after the Participant reaches sixty-two (62) years of age or
older and at which time Participant gives notice to the Company that he or she
is retiring. "Return on Equity Threshold" means the rolling three (3)-year
return on equity median of the Peer Group as of the calendar year end of the
fiscal year prior to the year in which the Company makes an award of Incentive
Compensation. For example, for 2012, the rolling three (3)-year average would be
based upon years 2009, 2010, and 2011. "Separation from Service" or similar
words means such time as: (a) the Participant no longer performs any hours of
service for the Company for more than sixty (60) consecutive days, but excepting
any such absence due to the Participant's Total Disability; or (b) such time as
the Participant permanently works less than twenty percent (20%) of the hours
the Participant worked on average for the Company during the previous thirty-six
(36)-month period, but excepting any such decline of services due to the
Participant's Total Disability. The term "Separation from Service" as defined
above is intended to comply with the requirements of Treas. Reg.
1.409A-1(h)(1)(i) & 1.409A-1(h)(1)(ii) of the Internal Revenue Code. "Service"
means employment as an employee of the Company. Service shall include all
Service as an Employee, including Service before the Grant Date and the date of
adoption of the Plan. "Ten Year Requirement" shall have the meaning set forth in
Section 6.5 of this Plan. "Total Disability" means: (a) where the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable, physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (b) where the Participant is, by reason of any medically
determinable, physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits of a period not less than
three (3) months under an accident health plan covering employees of the
Company; or (c) the Participant is determined to be totally disabled by the
Social Security Administration. The term "Total Disability" as defined above is
intended to comply with the requirements of Treas. Reg. 1.409A-3(i)(4) of the
Internal Revenue Code. "Trigger Event" shall mean any event under this Plan when
the Company has the obligation to pay the Participant the Aggregate Incentive
Compensation and any accrued interest.

3. Administration.

The Plan Administrator, Compensation Committee, and the Board of Directors shall
administer the Plan.



3.1 Plan Administrator. The Plan Administrator is authorized, subject to the
provisions of the Plan, to interpret plan provisions, review the calculated
incentive payments, provide verification of such payments, coordinate payments
with human resource/payroll personnel, maintain appropriate documentation and
records, ensure alignment with the Company's compensation philosophy, ensure
regulatory compliance, communicate with the Participants, and perform and/or
ensure that the proper administration activities are documented. Any action
taken by the Plan Administrator shall be binding and conclusive on such
Participants and on their legal representatives and beneficiaries.

3.2 Compensation Committee. The Compensation Committee shall act by vote or
written consent of a majority of its members. The Compensation Committee is
authorized, subject to the provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make whatever determinations and interpretations in connection with the Plan
it deems necessary or advisable with respect to the Participants. All
determinations and interpretations made and approved by the Compensation
Committee shall be binding and conclusive on such Participants and on their
legal representatives and beneficiaries.

3.3 Board of Directors. The Board of Directors must approve the Company's
payment of Incentive Compensation to any Participant to ensure appropriate
corporate governance and oversight.

3.4 Peer Group Annual Review. The Compensation Committee shall review and update
the Peer Group on an annual basis. Within ten (10) days of the Compensation
Committee's review of the Peer Group, the Compensation Committee shall provide
the Participants with an updated Peer Group list.

3.5 Pre-Tax Net Income Matrix Annual Review. The Compensation Committee shall
review and update the Pre-Tax Net Income Matrix at the beginning of each Plan
Period based on Peer Group Data and the Company's annual budget to ensure that
targets remain reflective of the Company's strategic goals and objectives. The
Compensation Committee shall have the authority to adjust the performance goals
as it deems equitable in recognition of the extraordinary or non-recurring
events the Company experiences during any Plan Period. Within ten (10) days of
the Compensation Committee's review of the Pre-Tax Net Income Matrix, the
Compensation Committee shall provide the Participants with an updated Pre-Tax
Net Income Matrix.

3.6 Threshold Annual Review. The Compensation Committee shall review and update
the Return on Equity Threshold and the Regulatory Enforcement Threshold
(collectively, the "Thresholds") on an annual basis based on market conditions
at the beginning of the Plan Period and on the Peer Group's rolling three
(3)-year average return on equity. Within ten (10) days of the Compensation
Committee's review of the Thresholds, the Compensation Committee shall provide
the Participants with updated Threshold limits.

3.7 Interest Rate. The Compensation Committee shall review and adjust the
Interest Rate on an annual basis based on market conditions. The Compensation
Committee shall only have the ability to adjust the Interest Rate upon the
Board's approval.

4. Plan Eligibility.

4.1 Approval. The Compensation Committee must approve each Participant's
participation in the Plan for each Plan Period.

4.2 Participation Criteria. For each Plan Period, Participants must achieve a
"Meets Expectations" or above composite rating on their respective annual
performance evaluation, signifying attention and performance of the total job
description to participate in the Plan. The Company shall complete the
performance evaluation at the time when the Company's year-end results are
available, but prior to the allocation of Incentive Compensation.

4.3 Disqualification from the Plan. In the event the Compensation Committee does
not approve a Participant for a given year or the Participant fails to achieve a
"Meets Expectations" rating, the Participant shall not be eligible to
participate in the Plan.

4.4 Participation Agreement. A Participant shall enter into a Participation
Agreement with the Company within thirty (30) days of first becoming eligible to
participate in the Plan.

5. Award of Incentive Compensation.



5.1 Thresholds. The Company must meet the Thresholds before the Company will
award any Incentive Compensation to any Participant for any Plan Period. In the
event the Company does not meet either the Return on Equity Threshold or the
Regulatory Enforcement Threshold for any year of the Plan, the Company shall not
award any Incentive Compensation to any Participant for that year.

5.2 Incentive Compensation Calculation. In the event the Company meets the
eligibility Thresholds for a Plan Period as set forth in Section 5.1, above, the
Company shall calculate a Participant's Incentive Compensation for a Plan Period
a follows:

5.2.1 Incentive Level. The Company shall determine the Participant's Incentive
Level by determining which of the four (4) pre-determined Incentive Levels set
forth in the Pre-Tax Net Income Matrix the Company's pre-tax net income falls
under. The Incentive Level which the Company's pre-tax net income falls under
shall be the Participant's Incentive Level.

5.2.2 Payout Percentage. As indicated by the Pre-Tax Net Income Matrix, each
Participant has a unique Payout Percentage for each Incentive Level. A
Participant's Payout Percentage is the Payout Percentage associated with the
Incentive Level determined in Section 5.2.1 as indicated on the Pre-Tax Net
Income Matrix.

5.2.3 Incentive Compensation. A Participant's Incentive Compensation is equal to
the Participant's Base Salary multiplied by the Payout Percentage determined in
Section 5.2.2.

5.3 Ineligibility for Incentive Compensation. A Participant shall be ineligible
for any portion of Incentive Compensation the Participant would have been
entitled to for any Plan Period in which the Participant voluntarily or
involuntarily resigns from the Company.

5.4 Communication of Award. The Company shall communicate the award of Incentive
Compensation in writing to a Participant within a reasonable time of the
Company's calculation of the Participant's Incentive Compensation.

6. Terms of Incentive Compensation

. Incentive Compensation granted under this Plan shall be subject to the
following terms and conditions:





6.1. Establishment of Accounts. The Company shall establish a bookkeeping
Account for each Participant. Incentive Compensation earned by a Participant
shall be allocated to a Participant's Account as of the Grant Date. The Account
shall show the amount of Incentive Compensation awarded for each Plan Period,
the amount of the Participant's vested Aggregate Incentive Compensation, and the
amount of accrued interest as described in Section 6.2, below.



6.2 Interest on Credited Amount. A Participant's vested Aggregate Incentive
Compensation shall accrue interest at the Interest Rate, as defined below, on
January 1 of each year until such time as the Company pays to the Participant
(or the Participant's Beneficiary or Beneficiaries as defined in Section 9,
below) the Participant's vested Aggregate Incentive Compensation. The initial
Interest Rate shall be five percent (5%). The Company shall have a right to
annually adjust the Interest Rate in accordance with Section 3.7, above. The
Company shall credit the Participant's account with any accrued interest on
January 1 of each year, until all such Aggregate Incentive Compensation is paid
to Participant.

6.3 Approved Leave of Absence. The Company shall credit the Participant's
Account with a pro-rated amount of Incentive Compensation for a Plan Period in
which the Participant takes an approved leave of absence from the Company. The
Company shall calculate the amount of the pro-rated Incentive Compensation by
dividing the Company's pre-tax net income and Incentive Levels by four (4) and
multiplying them by the number of full quarters the Participant participated in
the Plan.

6.4 Vesting. Each Plan Period's Incentive Compensation shall vest at twenty
percent (20%) increments over a five (5)-year period and will be accrued to
Retirement, as long as the Plan remains in effect and as long as the Plan
conditions are met.

6.5 Eligibility for Vested Amount. Excluding a Change in Control or the
Participant's Death or Total Disability, the Participant must participate in the
Plan for a period of ten (10) years (the "Ten Year Requirement") and must Retire
from the Company (collectively, the "Payout Requirements") to be eligible to
receive a payment from the Company for the value of his or her vested Aggregate
Incentive Compensation. In the event the Participant Separates from Service and
does not meet all of the Payout Requirements, the Participant shall forfeit all
vested or unvested Incentive Compensation and any accrued interest on such
Incentive Compensation.

6.6 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Participant shall forfeit; and the Company shall not pay the
Participant any and all vested or unvested Aggregate Incentive Compensation and
accrued interest under this Agreement if the Board terminates the Participant
for Cause.

6.7 Trigger Events. The Participant shall be entitled to payment from the
Company for the value of the Participant's vested Aggregate Incentive
Compensation and accrued interest upon the occurrence of the following events:

6.7.1 Change of Control. Notwithstanding the Payout Requirements, upon a Change
of Control, the Company shall pay to each Participant (or the Participant's
Beneficiary or Beneficiaries, as defined in Section 9, below) the total amount
of the Participant's vested Aggregate Incentive Compensation and accrued
interest on the same schedule and under the same terms and conditions as apply
to payments made to the Company or its shareholders (as the case may be,
depending upon the type of transaction which gives rise to the Change in
Control). In no event shall the Company pay to the Participant the Aggregate
Incentive Compensation later than five (5) years after a Change in Control event
has occurred.

At the election of the Board, the Participant shall receive the same form of
consideration (i.e., cash or equity interests of the surviving entity to the
Change in Control) received by the Company or its shareholders from the
surviving entity in connection with any Change in Control.

6.7.2 Death or Total Disability. Notwithstanding the Payout Requirements, upon
the Participant's Death or Total Disability, the Company shall pay to the
Participant (or the Participant's Beneficiary or Beneficiaries, as defined in
Section 9, below) the Participant's vested Aggregate Incentive Compensation and
accrued interest in ten (10) equal annual installments, with the Company to make
the first payment within thirty (30) days after the Participant's Death or the
Participant's certification of Total Disability.

6.7.3 Participant's Satisfaction of the Payout Requirements. Upon the
Participant's satisfaction of the Payout Requirements, the Company shall pay to
the Participant (or the Participant's Beneficiary or Beneficiaries, as defined
in Section 9, below) the Participant's vested Aggregate Incentive Compensation
and accrued interest in ten (10) equal annual installments, with the Company to
make the first payment within thirty (30) days after the date the Participant
Retired. In the event the Participant Retires during a Plan Period, the
Participant shall be ineligible for any portion of the Incentive Compensation
the Participant would have received during that Plan Period.

6.8 Delay of Payments. Notwithstanding anything herein to the contrary, if the
funds of the Company are not sufficient to make the payment at the dates
specified under this Section 6 without jeopardizing the solvency of the Company
or cause the Company to breach an agreement with its primary institutional
lender or under applicable law, the payment shall be made during the first
calendar year in which the funds of the Company are sufficient to make the
payment without jeopardizing the solvency of the Company or causing the Company
to breach an agreement with its primary institutional lender or applicable law.
This rule shall only be applicable to the extent the Company may defer payments
under Code Section 409A and the regulations promulgated thereunder.

7. Continued Employment; No Transferability.

7.1 No Employment Agreement. Nothing in this Plan confers on any person any
right to continue in the employ of the Company or interferes in any way with the
right of the Company to terminate the Participant's services as an officer or
Employee at any time.

7.2 No Transferability. Except as expressly permitted in Section 9, below, no
right or benefit under this Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance, or charge; and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such benefits.
If any Participant or Beneficiary hereunder shall become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right or
benefit hereunder, then such right or benefit shall, in the discretion of the
Board, cease and terminate; and, in such event, the Company may hold or apply
the same or any part thereof for the benefit of the Participant or Beneficiary,
his/her spouse, children, or other dependents, or any of them, in such manner
and in such proportion as the Boards of Directors may deem proper.

7.3 Funding. The Company shall have no obligation to set aside, earmark, or
entrust any fund or money with which to pay its obligations under this Plan.
Each Participant, any beneficiary, and any other successor in interest of the
Participant shall have only an unsecured right to receive the benefit payments
provided under this Plan when due under the terms of this Plan and shall be and
remain simply a general creditor of the Company (in the same manner as any other
creditor having a general claim) for amounts payable under this Plan. The
Company reserves the absolute rights at its sole and exclusive discretion,
either to fund its obligations under this Plan or refrain from funding the same
and to determine the extent, nature, and method of such funding should the
Company elect to fund its obligations. The Company reserves the absolute right
at its sole discretion to terminate any such funding at any time, either in part
or in whole.

7.4 Right to Assets. Neither this Plan nor any amendment hereof shall operate to
give any Participant, his or her heirs, beneficiaries, personal representative,
or the estate of any beneficiary, either directly or indirectly, any right,
title, or interest whatsoever in any asset of the Company that the Company now
owns or may hereafter acquire, whether or not such asset has been specifically
designated by the Company as a reserve, fund, or account to liquidate its future
accruing liability hereunder.

8. Agreement with Participants.

Prior to the grant of any Incentive Compensation under this Plan to the
Participant, the Participant (and his or her spouse if married) shall execute
and deliver to the Company a Participation Agreement approved by the Board.



9. Designation of Beneficiary.

Each person, upon becoming a Participant in this Plan, shall file with the
Company a notice in writing designating one or more beneficiaries (the
"Beneficiary" or "Beneficiaries") to whom payments otherwise due the Participant
shall be made in the event of the Participant's death while in the employment of
the Company. The Participant shall have the right to change the Beneficiary or
Beneficiaries from time to time, provided, however, that any change shall not
become effective until received in writing by the Company.



10. Withholding.

The Company shall withhold all applicable income and payroll taxes from any
payment of cash or other form of consideration owed to the Participant under
this Plan in compliance with all applicable federal, state, and local laws,
regulations, and codes.





11. Termination and Amendment of the Plan.

11.1 General. Notwithstanding any other provisions in this Plan, the
Compensation Committee and Board may at any time, and from time to time,
terminate, suspend, modify, or amend the Plan in any respect to ensure that the
Plan remains aligned with the Company's overall strategic performance. The Board
shall provide all Participants with thirty (30) days advance written notice
prior to the effective date of any modifications, suspension, or terminations of
the Plan. The Participants shall receive Incentive Compensation per the Plan
through the effective date of any modifications, suspension, or terminations of
the Plan. Notwithstanding the previous sentences, no such amendment or
termination may violate the requirements of Code Section 409A (and the
regulations and guidance promulgated under such Code Section). Such termination,
modification, or amendment may not affect the rights of the Participant under an
outstanding award of Incentive Compensation, except as follows:

11.1.1 Plan Termination Due to a Change in Control. The Board may, any time
within thirty (30) days prior to or twelve (12) months after a Change in
Control, terminate the Plan in connection with the Change in Control and make a
cash payment to all Participants equal to the vested Aggregate Incentive
Compensation and accrued interest if all substantially similar arrangements
sponsored by the Company are also terminated so that the Participant in the Plan
and all Participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the date of termination of the arrangements.

11.1.2 Plan Termination In Connection with Termination of All Deferred
Compensation Arrangements. The Board may terminate the Plan and make a cash
payment to all Participants equal to the value of the vested Incentive
Compensation and accrued interest at any time if: (a) all of the Company's
non-qualified deferred compensation arrangements subject to Code Section 409A
that would be aggregated with any terminated arrangement under Treas. Reg.
1.409A-1(c) if the same individual participated in all of the arrangements are
terminated; (b) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within
twelve (12) months of the termination of the arrangements; and (c) the Company
does not adopt at any time within three (3) years following the date of
termination of the arrangement a new arrangement that would be aggregated with
any terminated arrangement under Treas. Reg. 1.409A-1(c) if the same individual
participated in both arrangements. Notwithstanding the foregoing, no plan
termination, modification, or amendment under this Section 11.1 may affect the
rights of the Participant to a payment under Section 6.6.

12. Effective Date of Plan.

The Plan shall be effective as of January 1, 2012.



13. Construction.

The terms and conditions of this Plan shall be construed in accordance with the
laws of the State of Wisconsin. If any provision of this Plan is deemed or held
to be illegal, invalid, or unenforceable under the present or future laws
effective during the term hereof, this Plan shall be considered divisible and
inoperative as to such provision to the extent it is deemed to be illegal,
invalid, or unenforceable; and, in all other respects, this Plan shall remain in
full force and effect, provided, however, that if any provision of this Plan is
deemed or held to be illegal, invalid, or unenforceable, there shall be added
hereto automatically a provision as similar as possible to such illegal,
invalid, or unenforceable provision to be legal, valid, and enforceable.
Further, should any provision contained in this Plan ever be reformed or
rewritten by any judicial body of competent jurisdiction, such provision as so
reformed or rewritten shall be binding upon the Company and the Participants
hereunder.



14. Binding Effect.

The terms and conditions of this Plan shall be binding upon and inure to the
Participant, the Company, and their respective heirs, successors, and permitted
assigns (subject to the limitations on assignment in respect to the
Participant).



15. Intent to Comply with Internal Revenue Code Section 409A.

The Company intends for the terms, conditions, and administration of this Plan
to satisfy the requirements of Internal Revenue Code Section 409A (and the
regulations promulgated under Code Section 409A) in form and operation for the
deferral of income under a nonqualified plan, if applicable. The Board shall
have the authority to amend the Plan, retroactively if necessary, in order to
effectuate the intent of the Company and the Employees to comply with the
requirements of Code Section 409A.



1168130_6